DETAILED ACTION
This action is in response to an amendment filed 8/12/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  
In line 3 change “rounded” to - - a rounded - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the term "substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eid et al. (WO 2017/052636 A1).
Regarding claim 1, Eid discloses a integrated circuit assembly, comprising: 
A substrate core (105, Fig. 1A) having a first surface (top) and an opposing second surface (bottom); 
At least one heat transfer fluid channel (162, Fig. 1A) within the substrate core between the first surface and the second surface (p 4, lines 18-20), wherein the heat transfer fluid channel is surrounded by a metal layer (150, 154, Fig. 1A) at least partially within a trench in the substrate core (p 4, lines 19-25); 
A first build-up layer (107, Fig. 1A) adjacent the first surface of the substrate core; and 
A second build-up layer (104, Fig. 1A) adjacent the second surface of the substrate core.
Regarding claim 4, Eid discloses the substrate core further comprises at least one inlet port (125 adjacent 150 and 154, Fig. 1A) and at least one outlet (125 adjacent 150 and 154, Fig. 1A) port, wherein the at least one heat transfer fluid channel (162, Fig. 1A) extends between the at least one inlet port and the at least one outlet port.
Regarding claim 5, Eid discloses a first heat transfer fluid conduit (125 adjacent 156, Fig. 1A) extending from one of the inlet port or the outlet to a surface of the first build-up layer (107, Fig. 1A) opposite the first surface of the substrate core.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overmeyer et al. (U.S. 2011/0308791 A1; “Overmeyer”) in view of Buvid et al. (U.S. 9,935,035 B1; “Buvid”).
Regarding claims 1 and 21-22, Overmeyer discloses an integrated circuit assembly, comprising:
A substrate core having a first (top) surface and an opposing second (bottom) surface (See Examiner Annotated Fig. 3 below);
At least one heat transfer fluid channel (238b1, 238c1, 238b2, 238c2, Fig. 3) within a trench (opening) of the substrate core between the first (top) surface and the second (bottom) surface (See Examiner Annotated Fig. 3 below);
A first build-up layer adjacent the first (top) surface of the substrate core (See Examiner Annotated Fig. 3 below); and
A second build-up layer adjacent the second (bottom) surface of the substrate core (See Examiner Annotated Fig. 3 below).

    PNG
    media_image1.png
    589
    942
    media_image1.png
    Greyscale

Yet, Overmeyer does not disclose the heat transfer fluid channel is surrounded by a metal layer.  However, Buvid discloses a circular (rounded edge) cross-sectioned heat transfer fluid channel (occupied by 35, Fig. 8B) is surrounded by a metal layer (21, Fig. 8B) (col 11, lines 24-26; col 9, lines 46-55).  This has the advantage of better flow of the heat transfer fluid since circular openings have less fluid flow friction per unit length.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Overmeyer with a circular cross-sectioned heat transfer fluid channel surrounded by a metal layer, as taught by Buvid, so as to allow for better flow of the heat transfer fluid.
Regarding claim 2, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) electrically connected to at least one the first build-up layer or the second build-up layer ([0029]; See also Examiner Annotated Fig. 3 above).
Regarding claim 3, Overmeyer discloses at least one integrated circuit device (302a, Fig. 3) embedded within at least one of the first build-up layer or the second build-up layer (“the electronic components 302a-b are shown…but may also be components integrated within the circuit board in one embodiment”; [0029]).
Regarding claim 4, Overmeyer discloses the substrate core further comprises at least one inlet port (238b1, Fig. 1) and at least one outlet port (238c1, Fig. 1), wherein the at least one heat transfer fluid channel extends between the at least one inlet port and the at least one outlet port ([0029]).
Regarding claim 23, Buvid discloses a metal seed layer between a metal layer and the substrate core (col 9, lines 46-55, 8-13).
Regarding claim 24, Buvid discloses the metal layer comprises one of copper or aluminum (col 11, lines 24-26; col 9, lines 46-55, 18-26).
Regarding claim 25, Overmeyer discloses at least one electrical connector (307, Fig. 3) extending between the first surface of the substrate core and the second surface of the substrate core ([0029]).

Allowable Subject Matter
Claims 26-35 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/21/2022